UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8211 Dreyfus Institutional Preferred Money Market Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 3/31/2010 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Preferred Money Market Fund ANNUAL REPORT March 31, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 22 Proxy Results 23 Board Members Information 25 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This annual report for Dreyfus Institutional Preferred Money Market Fund covers the 12-month period ended March 31, 2010. During the reporting period, the funds Prime shares produced a yield of 0.33%, and its Reserve shares produced a yield of 0.28%.Taking into account the effects of compounding, the funds Prime and Reserve shares also produced effective yields of 0.33% and 0.28%, respectively, for the same period. 1 Despite Recovery, Monetary Policy Remained Unchanged The reporting period began in the immediate wake of a global financial crisis and severe recession. The Federal Reserve Board (the Fed) already had pumped liquidity into the banking system and eased monetary policy aggressively, driving the overnight federal funds rate to an unprecedented low range between 0% and 0.25%.The Fed maintained this accommodative policy stance throughout the reporting period, and money market yields remained near historical lows. In addition to the Feds efforts, the U.S. government responded to the downturn with a number of its own measures, including the Temporary Guarantee Program for Money Market Funds, which was designed to promote liquidity in the commercial paper market. This program remained in effect through September 18, 2009. Longer-term financial markets hit multi-year lows in the weeks before the reporting period began, but investor sentiment soon began to improve when evidence emerged that credit markets were mending. The U.S. economy contracted at a 0.7% annualized rate between April and June 2009, a much milder decline than the previous quarter. Residential construction improved in July, and August saw the first expansion of manufacturing activity in more than 18 months. Consumer spending increased in August by the largest margin in more than seven years, due in part to the U.S. governments Cash for Clunkers automobile purchasing program. In September, pending home sales reached their highest level since March 2007. 2 Positive news in October included a return to growth for the U.S. economy, with U.S. GDP expanding at a 2.2% annualized rate in the third quarter, its first quarterly gain in more than a year. However, the unemployment rate climbed to 10.2% in October, its highest level since the early 1980s. November marked the fourth straight month of expanding manufacturing activity and moderating foreclosure rates. The unemployment rate declined to 10%, and monthly job losses moderated in December to 85,000. Early 2010 brought more encouraging news, including the announcement that U.S. GDP grew at a 5.6% annualized rate during the fourth quarter of 2009. Although inventory rebuilding accounted for more than half of that gain, economists were encouraged in January by a better-than-expected improvement in retail sales. In addition, the unemployment rate fell to 9.7%, and job losses continued to moderate in January and February. Manufacturing activity rose for the eighth straight month in March, and it did so at the fastest rate in almost six years.The employment situation improved, as 162,000 new jobs were created during the month while the unemployment rate held steady at 9.7%. However, 48,000 of those jobs were temporary ones as the government hired workers to conduct the 2010 Census. In addition, the housing market continued to struggle, with existing home sales sliding 0.6% compared to the previous month. Finally, the U.S. Securities and Exchange Commission (SEC) proposed new regulations governing money market funds. According to the SEC, the new rules are intended to increase the resilience of money market funds to economic stresses and reduce the risks of runs on the funds by tightening the maturity and credit quality standards and imposing new liquidity requirements.These new regulations had little impact on the funds operations, as it historically has been managed more conservatively than government regulations require. The Fund 3 LETTER TO SHAREHOLDERS (continued) An Unwavering Focus on Quality With few opportunities available for significant levels of current income, most money market funds continued to maintain defensive investment postures, resulting in an industry-wide weighted maturity that is substantially shorter than historical averages. The fund also maintained a defensive footing, with a weighted average maturity that remained roughly in line with industry averages for most of the reporting period. As always, we focused exclusively on money market instruments meeting stringent credit-quality criteria. Amid continued signs of economic improvement, some analysts have begun to anticipate higher short-term interest rates. However, the Fed again stated at its mid-March meeting that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. On the other hand, policymakers concerns regarding the fragility of the credit markets seem to have eased, as the Fed discontinued purchases of U.S. government agency debentures and mortgage-backed securities at the end of the month. Still, until we see more convincing signs that the Fed is prepared to raise interest rates, we intend to maintain the funds focus on credit quality and liquidity. April 15, 2010 New York, N.Y. An investment in Dreyfus Institutional Preferred Money Market Fund (the fund) is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 4 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Preferred Money Market Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Prime Shares Reserve Shares Expenses paid per $1,000  $ .50 $ .80 Ending value (after expenses) $1,000.90 $1,000.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Prime Shares Reserve Shares Expenses paid per $1,000  $ .50 $ .81 Ending value (after expenses) $1,024.43 $1,024.13  Expenses are equal to the funds annualized expense ratio of .10% for Prime Shares and .16% for Reserve Shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS March 31, 2010 Principal Negotiable Bank Certificates of Deposit39.1% Amount ($) Value ($) Allied Irish Banks (Yankee) 0.56%, 4/6/10 100,000,000 100,000,000 Banco Bilbao Vizcaya Argentaria (Yankee) 0.30%, 7/6/10 250,000,000 250,000,000 Bank of Nova Scotia (Yankee) 0.30%, 8/16/10 150,000,000 150,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.21%, 4/1/10 200,000,000 200,000,000 Barclays Bank PLC (Yankee) 0.42%, 5/12/10 350,000,000 350,000,000 BNP Paribas (Yankee) 0.30%, 7/15/10 300,000,000 300,000,000 Citibank N.A. 0.35%, 8/25/10 300,000,000 300,000,000 Credit Agricole CIB (Yankee) 0.22%, 4/19/105/3/10 250,000,000 250,000,000 Credit Industriel et Commercial (London) 0.35%, 5/10/10 150,000,000 150,000,812 DZ Bank AG (Yankee) 0.21%, 4/15/10 300,000,000 300,000,000 ING Bank N.V. (London) 0.24%, 5/4/10 200,000,000 200,000,000 Natixis (Yankee) 0.28%, 4/5/104/6/10 375,000,000 375,000,000 Rabobank Nederland (Yankee) 0.30%, 5/7/107/7/10 300,000,000 300,000,000 Royal Bank of Scotland PLC (Yankee) 0.20%, 5/12/10 240,000,000 240,000,000 UBS AG (Yankee) 0.32%0.38%, 7/12/107/22/10 300,000,000 300,000,000 Unicredit Bank AG (Yankee) 0.32%, 4/1/10 200,000,000 200,000,000 Total Negotiable Bank Certificates of Deposit (cost $3,965,000,812) Commercial Paper18.2% Abbey National North America LLC 0.10%, 4/1/10 350,000,000 350,000,000 6 Principal Commercial Paper (continued) Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria 0.32%0.34%, 4/15/105/5/10 150,000,000 149,966,583 Deutsche Bank Financial LLC 0.30%, 8/11/10 150,000,000 149,835,000 Fortis Funding LLC 0.22%, 4/29/10 150,000,000 a 149,974,333 General Electric Capital Corp. 0.30%, 8/23/10 100,000,000 99,880,000 General Electric Co. 0.05%, 4/1/10 300,000,000 300,000,000 ING (US) Funding LLC 0.20%, 5/7/10 45,000,000 44,991,000 Scotiabanc, Inc. 0.15%, 4/1/10 202,500,000 a 202,500,000 Societe Generale N.A. Inc. 0.24%, 4/7/10 400,000,000 399,984,000 Total Commercial Paper (cost $1,847,130,916) Asset-Backed Commercial Paper5.9% Cancara Asset Securitisation Ltd. 0.22%, 5/6/10 169,000,000 a 168,963,853 CHARTA LLC 0.37%, 4/6/10 150,000,000 a 149,992,291 CIESCO LLC 0.31%, 8/25/10 150,000,000 a 149,811,417 Grampian Funding Ltd. 0.26%, 5/10/10 132,500,000 a 132,462,679 Total Asset-Backed Commercial Paper (cost $601,230,240) Corporate Notes5.9% Bank of America Securities LLC 0.27%, 4/1/10 350,000,000 350,000,000 Credit Suisse 0.31%, 4/10/10 250,000,000 b 250,000,000 Total Corporate Notes (cost $600,000,000) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Short-Term Bank Note1.0% Amount ($) Value ($) Bank of America N.A. 0.31%, 7/12/10 (cost $100,000,000) 100,000,000 U.S. Government Agencies3.5% Federal Home Loan Mortgage Corp. 0.23%, 4/16/10 250,000,000 b,c 250,000,000 Federal National Mortgage Association 0.20%, 7/6/10 100,000,000 c 99,946,667 Total U.S. Government Agencies (cost $349,946,667) Time Deposits11.8% Credit Agricole CIB (Grand Cayman) 0.12%, 4/1/10 200,000,000 200,000,000 DZ Bank AG (Grand Cayman) 0.06%, 4/1/10 150,000,000 150,000,000 KBC Bank N.V. (Grand Cayman) 0.06%, 4/1/10 400,000,000 400,000,000 Nordea Bank Finland PLC (Grand Cayman) 0.06%, 4/1/10 450,000,000 450,000,000 Total Time Deposits (cost $1,200,000,000) Repurchase Agreements14.6% Barclays Capital 0.01%, dated 3/31/10, due 4/1/10 in the amount of $271,000,075 (fully collateralized by $149,983,700 U.S. Treasury Bonds, 6%, due 2/15/26, value $177,161,169 and $98,589,900 U.S. Treasury Notes, 3.13%, due 10/31/16, value $99,258,854) 271,000,000 271,000,000 Credit Agricole Securities (USA) Inc. 0.01%, dated 3/31/10, due 4/1/10 in the amount of $430,000,119 (fully collateralized by $100,000,000 U.S. Treasury Bonds, 8.75%, due 5/15/17, value $138,131,293 and $299,473,700 U.S. Treasury Notes, 0.75%-1.38%, due 11/30/10-2/15/13, value $300,468,760) 430,000,000 430,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Deutsche Bank Securities Inc. 0.02%, dated 3/31/10, due 4/1/10 in the amount of $466,000,259 (fully collateralized by $475,320,000 Federal National Mortgage Association, 0%, due 4/1/10, value $475,320,000) 466,000,000 466,000,000 Goldman, Sachs & Co. 0%, dated 3/31/10, due 4/1/10 in the amount of $309,000,000 (fully collateralized by $117,172,900 U.S. Treasury Bonds, 9.88%, due 11/15/15, value $164,801,276 and $149,801,100 U.S. Treasury Notes, 1%, due 12/31/11, value $150,378,761) 309,000,000 d 309,000,000 Total Repurchase Agreements (cost $1,476,000,000) Total Investments (cost $10,139,308,635) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, these securities amounted to $953,704,573 or 9.4% of net assets. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Under certain circumstances, the fund may engage in a repurchase agreement transaction with a yield of zero in order to invest cash amounts remaining in its portfolio at the end of the day in order to avoid having the fund assessed a fee for uninvested cash held in a business account at a bank. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 73.4 Finance 3.9 Repurchase Agreements 14.6 U.S. Government Agencies 3.5 Asset-Backed/Multi-Seller Programs 4.6  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (Including Repurchase Agreements of $1,476,000,000)Note 1(b) 10,139,308,635 10,139,308,635 Cash 164,426 Interest receivable 2,929,640 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 895,814 Payable for shares of Beneficial Interest redeemed 2,019 Net Assets ($) Composition of Net Assets ($): Paid-in capital 10,141,879,001 Accumulated net realized gain (loss) on investments (374,133) Net Assets ($) Net Asset Value Per Share Prime Shares Reserve Shares Net Assets ($) 8,878,283,793 1,263,221,075 Shares Outstanding 8,878,636,942 1,263,242,059 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended March 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 8,776,757 Treasury insurance expenseNote 1(e) 1,855,683 Distribution fees (Reserve Shares)Note 2(b) 835,234 Total Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended March 31, 2010 2009 Operations ($): Investment incomenet 27,580,006 312,686,462 Net realized gain (loss) on investments  (45,759) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Prime Shares (23,570,854) (303,419,431) Reserve Shares (4,009,152) (9,267,031) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Prime Shares 29,942,171,590 87,920,375,557 Reserve Shares 7,726,811,326 4,251,301,800 Dividends reinvested: Prime Shares 15,137,531 251,124,596 Reserve Shares 4,004,895 9,221,663 Cost of shares redeemed: Prime Shares (29,505,367,154) (94,288,929,003) Reserve Shares (6,860,524,746) (3,867,622,879) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 8,819,271,426 14,543,845,451 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended March 31, Prime Shares 2010 2009 2008 a 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .003 .022 .049 .052 .037 Distributions: Dividends from investment incomenet (.003) (.022) (.049) (.052) (.037) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .33 2.19 5.04 5.30 3.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .12 .12 .10 .10 .10 Ratio of net investment income to average net assets .32 2.38 4.84 5.19 3.62 Net Assets, end of period ($ x 1,000) 8,878,284 8,426,342 14,543,795 8,214,835 6,532,444 a The fund commenced offering two classes of shares on December 7, 2007. The existing shares were redesignated Prime Shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Year Ended March 31, Reserve Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 Investment Operations: Investment incomenet .003 .021 .013 Distributions: Dividends from investment incomenet (.003) (.021) (.013) Net asset value, end of period 1.00 1.00 1.00 Total Return (%) .28 2.13 4.22 b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .18 .18 .16 b Ratio of net investment income to average net assets .29 2.09 4.19 b Net Assets, end of period ($ x 1,000) 1,263,221 392,929 50 a From December 7, 2007 (commencement of initial offering) to March 31, 2008. b Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Institutional Preferred Money Market Fund (the fund) is a separate diversified series of Dreyfus Institutional Preferred Money Market Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company currently offering two series, including the fund. The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. The fund currently offers two classes of shares: Prime shares and Reserve shares. Prime shares and Reserve shares are identical except for the services offered to and the expenses borne by each class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has been the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards.The funds financial state- The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) ments are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 16 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 10,139,308,635 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investment represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At March 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The accumulated capital loss carryover of $374,133 is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2010. If not applied, $328,374 of the carryover expires in fiscal 2013 and $45,759 expires in fiscal 2017. 18 The tax character of distributions paid to shareholders during the fiscal periods ended March 31, 2010 and March 31, 2009 were all ordinary income. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. As such, the fund is no longer eligible for protection under the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share).This expense was borne by the fund without regard to any expense limitation in effect. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .10% of the value of the funds average daily net assets and is payable monthly.The Manager has agreed to pay all of the funds expenses except the management fee, Rule 12b-1 distribution plan fees and costs to participate in the Treasurys Temporary Guarantee Program. (b) Under the Service Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Reserve shares pay the Distributor at the annual rate of .06% of the value of Reserve shares average daily net assets for distributing Reserve shares, for advertising and marketing relating to Reserve shares and for providing certain services to shareholders of Reserve shares. The services include answering shareholder inquires regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of those services.The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2010, Reserve shares were charged $835,234 pursuant to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $841,031 and Rule 12b-1 distribution plan fees $54,783. NOTE 3Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments other than the following: On April 14, 2010, the Board approved a proposal to amend the funds management agreement so that certain operating expenses, currently borne by Dreyfus under the existing unitary fee structure, would be borne by the fund, subject to shareholder approval. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Institutional Preferred Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Institutional Preferred Money Market Fund (one of the series comprising Dreyfus Institutional Preferred Money Market Funds) as of March 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended,and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Institutional Preferred Money Market Fund at March 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York May 21, 2010 The Fund 21 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 91.74% of ordinary income dividends paid during the fiscal year ended March 31, 2010 as qualifying interest related dividends. PROXY RESULTS (Unaudited) Dreyfus Institutional Preferred Money Market Fund held a special meeting of shareholders on December 28, 2009.The proposal considered at the meeting and the results are as follows: Shares For Against Abstain 1. To approve amending the funds fundamental policy regarding lending 4,980,390,950 390,198 722,203 22 BOARD MEMBERS INFORMATION (Unaudited) The Fund 23 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fundís Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Ms.Wiley and Mr. Leventhal were elected Board members of the fund effective April 16, 2009. Lucy Wilson Benson, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member 24 OFFICERS OF THE FUND (Unaudited) The Fund 25 OFFICERS OF THE FUND (Unaudited) (continued) 26 The Fund 27 NOTES For More Information Telephone Call your Dreyfus Cash Investment Services Division representative or 1-800-346-3621 E-mail Access Dreyfus Cash Investment Services Division at www.dreyfus.com. You can obtain product information and E-mail requests for information or literature. Mail Dreyfus Investments Division, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Dreyfus Institutional Preferred Plus Money Market Fund ANNUAL REPORT March 31, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 19 Important Tax Information 19 Proxy Results 20 Board Members Information 22 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Plus Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This annual report for Dreyfus Institutional Preferred Plus Money Market Fund covers the 12-month period ended March 31, 2010. During the reporting period, the fund produced a yield of 0.14%. Taking into account the effects of compounding, the fund produced an effective yield of 0.14% for the same period. 1 Despite Recovery, Monetary Policy Remained Unchanged The reporting period began in the immediate wake of a global financial crisis and severe recession. The Federal Reserve Board (the Fed) already had pumped liquidity into the banking system and eased monetary policy aggressively, driving the overnight federal funds rate to an unprecedented low range between 0% and 0.25%.The Fed maintained this accommodative policy stance throughout the reporting period, and money market yields remained near historical lows. In addition to the Feds efforts, the U.S. government responded to the downturn with a number of its own measures, including the Temporary Guarantee Program for Money Market Funds, which was designed to promote liquidity in the commercial paper market. This program remained in effect through September 18, 2009. Longer-term financial markets hit multi-year lows in the weeks before the reporting period began, but investor sentiment soon began to improve when evidence emerged that credit markets were mending. The U.S. economy contracted at a 0.7% annualized rate between April and June 2009, a much milder decline than the previous quarter. Residential construction improved in July, and August saw the first expansion of manufacturing activity in more than 18 months. Consumer spending increased in August by the largest margin in more than seven years, due in part to the U.S. governments Cash for Clunkers automobile purchasing program. In September, pending home sales reached their highest level since March 2007. 2 Positive news in October included a return to growth for the U.S. economy, with U.S. GDP expanding at a 2.2% annualized rate in the third quarter, its first quarterly gain in more than a year. However, the unemployment rate climbed to 10.2% in October, its highest level since the early 1980s. November marked the fourth straight month of expanding manufacturing activity and moderating foreclosure rates. The unemployment rate declined to 10%, and monthly job losses moderated in December to 85,000. Early 2010 brought more encouraging news, including the announcement that U.S. GDP grew at a 5.6% annualized rate during the fourth quarter of 2009. Although inventory rebuilding accounted for more than half of that gain, economists were encouraged in January by a better-than-expected improvement in retail sales. In addition, the unemployment rate fell to 9.7%, and job losses continued to moderate in January and February. Manufacturing activity rose for the eighth straight month in March, and it did so at the fastest rate in almost six years.The employment situation improved, as 162,000 new jobs were created during the month while the unemployment rate held steady at 9.7%. However, 48,000 of those jobs were temporary ones as the government hired workers to conduct the 2010 Census. In addition, the housing market continued to struggle, with existing home sales sliding 0.6% compared to the previous month. Finally, the U.S. Securities and Exchange Commission (SEC) proposed new regulations governing money market funds. According to the SEC, the new rules are intended to increase the resilience of money market funds to economic stresses and reduce the risks of runs on the funds by tightening the maturity and credit quality standards and imposing new liquidity requirements.These new regulations had little impact on the funds operations, as it historically has been managed more conservatively than government regulations require. The Fund 3 LETTER TO SHAREHOLDERS (continued) An Unwavering Focus on Quality With few opportunities available for significant levels of current income, most money market funds continued to maintain defensive investment postures, resulting in an industry-wide weighted maturity that is substantially shorter than historical averages. The fund also maintained a defensive footing, with a weighted average maturity that remained roughly in line with industry averages for most of the reporting period. As always, we focused exclusively on money market instruments meeting stringent credit-quality criteria. Amid continued signs of economic improvement, some analysts have begun to anticipate higher short-term interest rates. However, the Fed again stated at its mid-March meeting that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. On the other hand, policymakers concerns regarding the fragility of the credit markets seem to have eased, as the Fed discontinued purchases of U.S. government agency debentures and mortgage-backed securities at the end of the month. Still, until we see more convincing signs that the Fed is prepared to raise interest rates, we intend to maintain the funds focus on credit quality and liquidity. Patricia A. Larkin Senior Portfolio Manager April 15, 2010 New York, N.Y. An investment in Dreyfus Institutional Preferred Plus Money Market Fund (the fund) is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Preferred Plus Money Market Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Expenses paid per $1,000  $  Ending value (after expenses) $1,000.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Expenses paid per $1,000  $  Ending value (after expenses) $1,024.93  Expenses are equal to the funds annualized expense ratio of .00%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS March 31, 2010 Principal Negotiable Bank Certificates of Deposit13.5% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.22%, 6/1/10 25,000,000 25,000,000 BNP Paribas (Yankee) 0.22%, 4/21/10 25,000,000 25,000,000 Credit Agricole CIB (Yankee) 0.20%, 5/25/10 25,000,000 25,000,000 Societe Generale (Yankee) 0.22%, 4/20/10 25,000,000 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $100,000,000) Commercial Paper12.9% Abbey National North America LLC 0.10%, 4/1/10 25,000,000 25,000,000 General Electric Co. 0.05%, 4/1/10 25,000,000 25,000,000 Intesa Funding LLC 0.05%, 4/1/10 20,000,000 20,000,000 UBS Finance Delaware Inc. 0.07%, 4/1/10 25,000,000 25,000,000 Total Commercial Paper (cost $95,000,000) Corporate Note3.4% Bank of America Securities LLC 0.27%, 4/1/10 (cost $25,000,000) 25,000,000 U.S. Treasury Bills33.8% U.S. Treasury Bills 0.20%0.22%, 9/9/109/23/10 (cost $249,752,375) 250,000,000 U.S. Government Agency19.4% Federal Home Loan Bank 0.001%, 4/1/10 (cost $143,000,000) 143,000,000 6 Principal Time Deposits17.0% Amount ($) Value ($) Branch Banking & Trust Co. (Grand Cayman) 0.05%, 4/1/10 20,000,000 20,000,000 Citibank N.A. (Nassau) 0.12%, 4/1/10 20,000,000 20,000,000 Commerzbank AG (Grand Cayman) 0.03%, 4/1/10 33,000,000 33,000,000 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.09%, 4/1/10 33,000,000 33,000,000 Nordea Bank Finland PLC (Grand Cayman) 0.06%, 4/1/10 20,000,000 20,000,000 Total Time Deposits (cost $126,000,000) Total Investments (cost $738,752,375) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government/Agency 53.2 Finance 3.4 Banking 43.4  Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 738,752,375 738,752,375 Cash 231,397 Interest receivable 31,311 Net Assets ($) Composition of Net Assets ($): Paid-in capital 739,015,083 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 739,015,083 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Year Ended March 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 799,200 Treasury insurance expenseNote 1(e) 152,211 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 2(a) (799,200) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Year Ended March 31, 2010 2009 Operations ($): Investment incomenet 1,121,544 11,792,332 Net realized gain (loss) on investments  1,101 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 7,572,256,194 7,136,839,186 Dividends reinvested  1,993 Cost of shares redeemed (7,558,500,230) (7,122,299,239) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 725,259,128 710,716,087 End of Period See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended March 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .015 .046 .052 .037 Distributions: Dividends from investment incomenet (.001) (.015) (.046) (.052) (.037) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .14 1.50 4.73 5.35 3.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .12 .12 .10 .10 .10 Ratio of net expenses to average net assets .02 .02 .00 .00 .00 Ratio of net investment income to average net assets .14 1.59 4.68 5.23 3.65 Net Assets, end of period ($ x 1,000) 739,015 725,259 710,716 886,165 668,575 See notes to financial statements. The Fund 11 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Institutional Preferred Plus Money Market Fund (the fund) is a separate diversified series of Dreyfus Institutional Preferred Money Market Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company currently offering two series, including the fund.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.The fund serves as an investment vehicle for certain other Dreyfus funds as well as for other institutional investors. At March 31, 2010, 100% of the funds outstanding shares were held by other Dreyfus funds. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has been the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 12 The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 13 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 738,752,375 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investment represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral 14 by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At March 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended March 31, 2010 and March 31, 2009 were all ordinary income. The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended March 31, 2010, as a result of permanent book to tax differences, primarily due to dividend reclassification, the fund increased accumulated undistributed investment income-net by $9 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. 16 As such, the fund is no longer eligible for protection under the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share).This expense was borne by the fund without regard to any expense limitation in effect. NOTE 2Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .10% of the value of the funds average daily net assets and is payable monthly.The Manager has agreed to pay all of the funds expenses except the management fee and costs to participate in the Treasurys Temporary Guarantee Program. The Manager had undertaken from April 1, 2009 through March 31, 2010 to waive its management fee.The reductions in management fee pursuant to the undertaking amounted to $799,200 during the period ended March 31, 2010.The waiver was voluntary, not contractual and can be terminated at any time. NOTE 3Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Institutional Preferred Plus Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Institutional Preferred Plus Money Market Fund (one of the series comprising Dreyfus Institutional Preferred Money Market Funds) as of March 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Institutional Preferred Plus Money Market Fund at March 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York May 21, 2010 18 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 94.07% of ordinary income dividends paid during the fiscal year ended March 31, 2010 as qualifying interest related dividends. PROXY RESULTS (Unaudited) Dreyfus Institutional Preferred Plus Money Market Fund held a special meeting of shareholders on December 28, 2009. The proposal considered at the meeting and the results are as follows: Shares For Against Abstain 1. To approve amending the funds fundamental policy regarding lending 677,177,691 0 0 The Fund 19 BOARD MEMBERS INFORMATION (Unaudited) 20 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fundís Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Ms.Wiley and Mr. Leventhal were elected Board members of the fund effective April 16, 2009. Lucy Wilson Benson, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member The Fund 21 OFFICERS OF THE FUND (Unaudited) 22 The Fund 23 OFFICERS OF THE FUND (Unaudited) (continued) 24 For More Information Telephone Call your Dreyfus Cash Investment Services Division representative or 1-800-346-3621 E-mail Access Dreyfus Cash Investment Services Division at www.dreyfus.com. You can obtain product information and E-mail requests for information or literature. Mail Dreyfus Investments Division, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. Dimartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $51,360 in 2009 and $51,360 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $21,104 in 2009 and $10,764 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010 . (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $6,138 in 2009 and $7,209 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $2,713 in 2009 and $0 in 2010. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $17,417,147 in 2009 and $26,201,339 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Preferred Money Market Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: Monday, May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: Monday, May 24, 2010 By: /s/ James Windels James Windels, Treasurer Date: Monday, May 24, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
